                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  JEREMIAH ROSHEED JOINER,                       )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )       No.     3:21-CV-050-DCLC-HBG
                                                 )
  ANDERSON     COUNTY   SHERIFF’S                )
  OFFICE, OFFICER M. MUDGETT, and                )
  CORPORAL KEYS,                                 )
                                                 )
               Defendants.                       )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed contemporaneously with this

 order, Plaintiff’s pro se complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to

 Rule 41(b) of the Federal Rules of Civil Procedure. Because the Court has CERTIFIED in the

 memorandum opinion that any appeal from this order would not be taken in good faith, should

 Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C.

 § 1915(a)(3); Fed. R. App. P. 24. The Clerk is DIRECTED to close the file.

        SO ORDERED.



                                                     s/Clifton L. Corker
                                                     United States District Judge


 ENTERED AS A JUDGMENT

 __s/John Medearis __________________
     CLERK OF COURT




Case 3:21-cv-00050-DCLC-HBG Document 8 Filed 03/26/21 Page 1 of 1 PageID #: 23
